STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re K. B. EUBANKS, Minor.                                          December 27, 2016

                                                                     No. 333329
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 13-513931-NA


Before: GADOLA, P.J., and FORT HOOD and RIORDAN, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court order terminating her parental rights
to the minor child, KE, under MCL 712A.19b(3)(b)(i) (parent’s act caused physical injury or
physical abuse and there is a reasonable likelihood of injury or abuse if returned to the parent),
(g) (failure to provide proper care or custody), (i) (parental rights to one or more siblings of the
child were terminated due to serious and chronic neglect or physical abuse, and prior
rehabilitation attempts were unsuccessful), (j) (reasonable likelihood that child will be harmed if
returned to parent), and (k)(v) (parent abused the child or a sibling, causing life threatening
injury).1 We affirm.

                                 I. FACTUAL BACKGROUND

        In October 2015, Child Protective Services (“CPS”) received a complaint that respondent
had given birth to KE. CPS immediately requested that the hospital place a hold on KE until
petitioner, the Department of Health and Human Services (“DHHS”), could file a petition and
seek a placement for KE.

       In November 2015, petitioner filed a permanent custody petition2 seeking the termination
of respondent’s parental rights on a variety of grounds, including allegations regarding


1
   The trial court also terminated the putative father’s parental rights under MCL
712A.19b(3)(a)(i) (parent is unidentifiable and has deserted the child for 28 days or more), but
he has not appealed the order and is not a party to this appeal. Accordingly, we will not discuss
any facts related to the putative father.
2
  Petitioner filed an amended petition later that month that was substantively identical to the
original petition and only included changes to the font style and size.


                                                -1-
respondent’s inadequate living situation, her inability to financially provide for KE, and the prior
terminations of her parental rights to her other children, AB, JA, and ZE, based on physical
abuse and neglect as well as other concerns.3 The trial court held a preliminary hearing and
authorized the petition, placing KE in the care and custody of DHHS.

        After several hearings and adjournments, a combined adjudication and termination
hearing was held on May 5, 2016. Respondent did not appear, despite the attempts of her
attorney and petitioner to contact her. Petitioner presented the testimony of Lakeysha James, a
CPS caseworker who had been unable to make contact with respondent since taking over the
case in February 2016, and Sylvia Moore, a foster care worker who had supervised respondent’s
scheduled visits with KE.

        At the end of the hearing, the trial court determined that it could take jurisdiction over
KE, that statutory grounds for termination of respondent’s parental rights had been proven by
clear and convincing evidence, and that a preponderance of the evidence in the record supported
a finding that termination was in KE’s best interests. Accordingly, on May 16, 2016, it entered a
combined adjudication and termination order, under which it terminated respondent’s parental
rights.

                                      II. BEST INTERESTS

       Respondent’s sole contention on appeal is that the trial court erred in finding that
termination was in KE’s best interests.4 We disagree.

                                 A. STANDARD OF REVIEW




3
  In its December 2013 opinion and order, the trial court found, among other things, that
respondent had physically and emotionally abused AB and inflicted severe, life-threatening
injuries on ZE. The trial court further noted that respondent made it clear that she would
continue to use physical or abusive discipline on her children regardless of whether the discipline
methods could be viewed as abusive, and that respondent “present[ed] as a very immature,
dependent individual who is not focused on the needs of her children but her own self-
gratification.” The court mentioned that significant testimony had been presented regarding
respondent’s “extremely troubling behaviors, personality traits, and alcohol abuse.” The trial
court ultimately concluded that respondent is unable to properly parent her children, and based
on her “conduct and capacity,” “the children would likely suffer abuse and neglect in the long
term if placed with [respondent] and . . . there is no reasonable likelihood that these conditions
would ever change.”
4
  Respondent briefly suggests in her brief on appeal that the trial court clearly erred in finding a
statutory basis for termination of her parental rights. Because she failed to provide any argument
in support of this claim, we deem this claim abandoned. See Berger v Berger, 277 Mich App
700, 712; 747 NW2d 336 (2008) (“A party abandons a claim when it fails to make a meaningful
argument in support of its position.”).


                                                -2-
        We review for clear error a trial court’s best-interest determination. In re White, 303
Mich App 701, 713; 846 NW2d 61 (2014), citing MCR 3.977(K). “A finding is clearly
erroneous [if] although there is evidence to support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mistake has been made.” In re Mason, 486
Mich 142, 152; 782 NW2d 747 (2010) (quotation marks and citation omitted; alteration in
original).

                                         B. ANALYSIS

         Pursuant to MCL 712A.19b(5), “[t]he trial court must order the parent’s rights terminated
if the [petitioner] has established a statutory ground for termination by clear and convincing
evidence and it finds from a preponderance of the evidence on the whole record that termination
is in the child[’s] best interests.” In re White, 303 Mich App at 713 (footnotes omitted). When it
makes a best-interest determination, the trial court should weigh all available evidence, id., and
the trial court’s focus should be on the child rather than the parent, In re Moss, 301 Mich App 76,
86-87; 836 NW2d 182 (2013).

       To determine whether termination of parental rights is in a child’s best interests,
       the court should consider a wide variety of factors that may include “the child’s
       bond to the parent, the parent’s parenting ability, the child’s need for permanency,
       stability, and finality, and the advantages of a foster home over the parent’s
       home.” The trial court may also consider a parent’s history of domestic violence,
       the parent’s compliance with his or her case service plan, the parent’s visitation
       history with the child, the children’s well-being while in care, and the possibility
       of adoption. [In re White, 303 Mich App at 713-714 (footnotes omitted); see also
       In re Olive/Metts Minors, 297 Mich App 35, 41-42; 823 NW2d 144 (2012).]

Additionally, a parent’s history of child abuse and neglect may be considered in determining a
child’s best interests. In re Powers Minors, 244 Mich App 111, 120; 624 NW2d 472 (2000).

        Respondent first contends that the trial clearly erred in finding that termination of her
parental rights was in the best interest of KE because petitioner failed to “sufficiently explore[]”
the placement of KE with a maternal relative or other relatives. We disagree.

        “ ‘[A] child’s placement with relatives weighs against termination under MCL
712A.19a(6)(a)[.]’ ” In re Olive/Metts, 297 Mich App at 43, quoting In re Mason, 486 Mich at
164. Thus, if a child is living with relatives when the termination hearing occurs, that fact is an
“explicit factor” that the trial court should consider in determining whether termination is in the
child’s best interests. Id. “A trial court’s failure to explicitly address whether termination is
appropriate in light of the children’s placement with relatives renders the factual record
inadequate to make a best-interest determination and requires reversal.” Id. However, the trial
court is not required to place a child with relatives in lieu of terminating parental rights. In re
Olive/Metts, 297 Mich App at 43; In re IEM, 233 Mich App 438, 453; 592 NW2d 751 (1999),
overruled on other grounds In re Morris, 491 Mich 81, 121; 815 NW2d 62 (2012). “If it is in the
best interests of the child, the probate court may properly terminate parental rights instead of
placing the child with relatives.” In re IEM, 233 Mich App at 453.


                                                -3-
       First, it is significant that KE was not placed with a relative at the time of the termination
hearing, unlike the children at issue in In re Olive/Metts, 297 Mich App at 43, and In re Mason,
486 Mich at 163-164. Thus, a relative placement was not an “explicit factor” that the trial court
was required to consider in this case. See In re Olive/Metts, 297 Mich App at 43.

         Further, at the beginning of the proceedings, CPS caseworker Lisa Slowinski testified
that petitioner investigated potential relative placements identified by respondent. However, one
of the individuals identified by respondent was not a relative, and the relative that respondent
identifies on appeal, whom petitioner successfully contacted at the beginning of the case, was
unable to pass the criminal background check necessary for further inquiry regarding her
eligibility as a placement. Later in the proceedings, respondent consistently told foster care
worker Sylvia Moore that “she didn’t have anyone to take care of her child,” and respondent
never gave Moore the names of any relatives whom Moore could contact. Similarly, CPS
caseworker Lakeysha James testified that the agency did not receive the names of any relatives
who “would be available or fit” to care for KE. Accordingly, there is no indication that
petitioner insufficiently investigated possible relative placements in this case.

        Next, respondent argues that, given the fact that the termination petition in this case “was
an original permanent custody petition,” “it was clearly an error of law for the lower court to find
that it was in the best interests of the infant child for her mother’s rights to be terminated . . .
when she was not offered formal services to rehabilitate any and all deficiencies in her ability to
parent.” Contrary to respondent’s claim, Michigan law does not require petitioner to provide
reunification services or to make efforts to correct the problems giving rise to the termination
proceedings in this case since petitioner sought termination in the initial petition. See In re HRC,
286 Mich App 444, 463; 781 NW2d 105 (2009).

       Moreover, even though mandatory services were not offered or required in this case,
Moore testified that she urged respondent to enroll in a free parenting skills class. However,
each time Moore asked respondent if she had enrolled in the class, respondent “always [had] an
excuse” for why she had failed to enroll. Thus, the record shows that respondent had ample
opportunity to participate, at no cost, in a service that would have improved her deficient
parenting skills, but she failed to do so.

        In sum, neither of the reasons identified by respondent on appeal show that the trial
court’s best-interest determination was clearly erroneous, and respondent does not generally
challenge the factual basis of the trial court’s best-interest determination. Nevertheless, we note
that our review of the record confirms that the trial court’s factual findings and ultimate best-
interest determination were not clearly erroneous.

        In particular, the trial court concluded that termination of respondent’s parental rights
was in KE’s best interests because (1) respondent demonstrated a clear disinterest in, and
inability to, properly parent KE; (2) respondent’s behavior demonstrated that she would never be
able to provide a safe, secure, and stable environment for the child; and (3) the foster home
provided the safe, secure, and stable home environment that KE needed to thrive, and KE was
doing well in that home. The trial court also noted that it believed that KE “would certainly be
neglected in the long-term future if ever placed in [respondent’s] care and custody.”


                                                -4-
        The testimony at the combined adjudication and termination hearing strongly supports
the trial court’s best-interest findings, showing that (1) respondent does not share a bond with
KE, partially due to the fact that respondent only took advantage of a limited portion of the
supervised visitation available to her; (2) respondent was unable to properly parent KE, and she
demonstrated no interest in learning to properly parent KE and little interest in paying attention
to KE for long periods of time, indicating a high likelihood of future neglect; (3) respondent’s
approach toward parenting had not changed since the 2013 termination of her parental rights to
KE’s siblings; (4) respondent lacked the means to provide for KE, given her lack of stable
housing and ongoing unemployment; and (5) KE’s foster home provided a structured and stable
environment, where she was thriving. Considering this evidence in conjunction with
respondent’s history of abuse and neglect, it is apparent that the trial court’s ruling was prudent
and based on a preponderance of the evidence. See Moss, 301 Mich App at 83.

       Accordingly, the trial court did not clearly err when it found that termination of
respondent’s parental rights was in the best interests of KE. See In re White, 303 Mich App at
713.

                                       III. CONCLUSION

        The trial court did not clearly err in finding that termination of respondent’s parental
rights was in KE’s best interests.

       Affirmed.

                                                            /s/ Michael F. Gadola
                                                            /s/ Karen M. Fort Hood
                                                            /s/ Michael J. Riordan




                                                -5-